Citation Nr: 0116310	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1967.  This appeal arises from an April 1999 rating action of 
the Pittsburgh, Pennsylvania RO that denied service 
connection for PTSD, a low back disability, and a bilateral 
shoulder disorder on the grounds that new and material 
evidence had not been submitted to reopen the claims.

By decision of January 2001, the Board of Veterans Appeals 
(Board) remanded this case to the Pittsburgh RO to transfer 
the veteran's claims folder to the St. Petersburg, Florida 
RO, reflecting the veteran's change of residence to Florida, 
and for the St. Petersburg RO to thereafter schedule a 
hearing for the veteran before a Member of the Board.


REMAND

By letter of March 2001, the St. Petersburg RO notified the 
veteran and his representative of a hearing that was 
scheduled for him before a Member of the Board at that RO for 
a date in April.  An April 2001 VA Contact Report indicates 
that, the day before the hearing was to be held, the veteran 
telephoned the RO, stating that he could not attend the 
scheduled hearing due to financial hardship and requesting 
that it be re-scheduled to a later date.  Instead, the RO 
transferred the veteran's claims folder to the Board in 
Washington, D.C. without rescheduling the hearing.  

In written argument dated in June 2001, the veteran's 
representative at the Board requested that this case be 
returned to the RO to afford the veteran another opportunity 
to report for a hearing before a Member of the Board at the 
RO, inasmuch as he had shown good cause for failing to report 
for the hearing in April 2001, and had both properly notified 
the RO prior to the scheduled hearing of his inability to 
report, and requested that the hearing be re-scheduled to 
another date.  The Board agrees with the representative's 
argument, and accordingly, this case is REMANDED to the RO 
for the following action:

The RO should re-schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.   

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and a Supplemental Statement of the Case need not be issued.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


